Title: To George Washington from Joseph Reed, 12 March 1779
From: Reed, Joseph
To: Washington, George


Dear Sir
Philada March 12. 1779.
Your Favour of the 3d Instt inclosed in one of the 4th came safely to Hand. At that Time & till this Day the Business to which they refer was transacted by a Committee of Assembly in Concert with one from Congress. Their Proceedings I only knew from common Report & were thought by some inadequate to the End. Yesterday Advice was received that the Indians had begun at a Place called Bushy Run about 20 Miles on this Side Fort Pitt & have killed & scalped four Families. This Morning the Assembly came to a Resolution to leave the whole Business to your Excelly, the Congress & the Executive Council and as the Intercourse by Letters on a Subject of this Kind will be very imperfect, I have concluded to wait on your Excelly at your Quarters with such Information & Intelligence as I can procure. In this Purpose I shall set out on Sunday Morning & if Weather or some other unforeseen Circumstance does not prevent I promise myself the Pleasure of seeing you on Monday Evening.
The Ladies of my Family join me in the most respectful Compliments to Mrs Washington. I need not make Professions how much or how sin[c]erely I am Dear Sir, most respectfully & Affectionately Yours
J. Reed
